 In the Matter of PmiLPsDODGE CORPORATION, A CORPORATIONandsINTERNATIONALUNION OFMn,EMILL AND SMELTER WORKERS,LOCAL No. 30CaseNo. C-500SUPPLEMENTAL FINDINGS OF FACT ANDRECOMMENDATION:September13, 1941On January 16, 1940,the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in this case,'whereinit found that Phelps Dodge Corporation,New York City,hereincalled the respondent,had engaged in and was engaging in certainunfair labor practices affecting commerce and ordered the respondentto cease and desist therefrom and to take certain affirmative remedialaction.Inter aliathe Board found that the respondent had discrimi-nated in regard to the hire and tenure of employment of certainnamed persons in violation of Section 8 (3) and(1) of the NationalLabor Relations Act, 49 Stat.449, herein called the Act, and directedin addition to certain other relief that the respondent and its officers,agents, successors,and assigns should offer to these persons :... immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniorityor other rights and privileges,dismissing if necessary all em-ployees hired since the dates indicated,in the manner set forthin the section entitled"Remedy," above,and place those for whomemployment is not immediately available upon a preferential list,and offer employment as it becomes available,in the manner setforth in said section ...2Thereafter,on July 26, 1940,review and set aside the Board's order, the United States CircuitCourt of Appeals for the Second Circuit modified the order of theBoard in certain respects and'enforced the order as so modified.OnApril 28, 1941,the Supreme Court of the United States, on writs ofcertiorari obtained by the respondent and the Board, handed downits opinion directing that the decree of the United States Circuit119 N. L.R. B. 547.2 Paragraph 2 (a) of the order,19 N. L.R. B. 547,at 603.35 N. L.R. B., No. 88.418 PHELPS DODGE CORPORATION419Court of Appeals for the Second Circuit be modified in accordancewith said opinion and that the cause be remanded to said Court withdirectionsto remand to the Board the two matters discussed underFourth and Fifth of said opinion for the Board's determination oftheseissues.On May 31, 1941, the Supreme Court of the UnitedStates entered its judgment in conformity with its opinion and issueditsmandateto the United States Circuit Court of Appeals for theSecond Circuit embodying said judgment.Thereupon on June 18,-1941, the United States Circuit Court of Appeals for the Second Cir-cuit entered a decree containinginter aliathe following provision :AND IT IS FURTHER ORDERED,ADJUDGED AND DECREEDthat withrespect to the two matters discussed under Fourth and Fifth ofthe aforesaid opinion of the Supreme Court of the United Stateshanded down April 28, 1941, the cause be remanded to theBoard for the Board's determination of these issues in accord-ance with the directions in said opinion which are incorporatedherein.The present Supplemental Findings of Fact and Recommenda-tion deal only with the matter discussed under Fourth of the opin-ion of the Supreme Court of the United States. Pursuant to theremand by the United States-Circuit Court of Appeals for the Sec-ond Circuit and upon consideration of the entire record in the case,the Board hereby exercises its judgment on said remanded issuediscussed under Fourth of the opinion of the Supreme Court of theUnited States and hereby makes the following :SUPPLEMENTAL FINDINGS OF FACTThe question for us to determineiswhether in our judgment thereinstatement of 22 persons 3 will "effectuate the policies" of theAct, notwithstanding the fact that they may possibly, as the re-spondent contends, have obtained substantially equivalent employ-ment elsewhere. In our judgment the reinstatement of these personsis essentialto "effectuate the policies" of the Act regardless of anysubsequent occupation or employment in which they may have en-gaged.The decisive considerations which lead us to this view arethosewhich we have recently set forth in answer to a similarcontention of possible loss of "employee" status through obtainmentof substantially equivalent employment inMatter of Ford MotorCompanyandInternational Union United Automobile Workers of3 Edgar Lewis Hargus, John Henry Key, George Edward Frazee,Edward Bowden, PaulAmaro, Wilfred Davis Mortenson,Anson Perry Windsor, Grover D. Windsor,MartinVaclav,Montague Reed, Alexander Kalastro,William Henry Bigelow, WilliamWindsor, Ellis MeranScales,Frank Erkkila, Luke Sertich, Merrell Ernest Johnson,William Graham, JesseEdge, Grover Cornett, Ben H. Stringer,and Vernon DellCurtis.451270-42-vol. 35-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, Local Union No. 249,31 N. L. R. B., No. 170, decided byus on May 21, 1941.We there said :The respondent contends that the Board may not order anyemployee reinstated without first finding that he has not ob-tained substantially equivalent employment elsewhere. ^ Assum-ing, however, that some or all of the employees who werediscriminatorily discharged thereafter obtained regular and sub-stantially equivalent employment within the meaning of Section2 (3) of the Act, the question arises whether we should orderthat they be offered reinstatement, the normal remedy appropri-ate to neutralize the effects of unlawful discrimination.Theprecise question we are called upon to determine, in the exerciseof our discretion, is whether it will effectuate the policies ofthe Act to direct that offers of reinstatement be made to suchemployees.The 'policies of the Act, expressly declared in the public in-terest, are to encourage the practice and procedure of collectivebargaining and to protect the exercise by employees of full free-dom of self-organization.To withhold the normally appropriateremedy of reinstatement merely because the object of discrimina-tion has obtained compensatory employment would not effectuatethese public policies; indeed, it would reducs them, contrary tothe intent of Congress, to mere vindication of private rights andrestitution for private wrongs.Our power to order affirmativerelief was conferred, and it is our duty to exercise it, to the endthat conditions permitting free exercise of the publicly significantrights of self-organization and collective bargaining shall, whendestroyed or disrupted, be restored.The Act postulates, andthe fact is readily verified by common experience, that anti-uniondiscrimination exercises a coercive effect not only upon the imme-diate victim, but upon all present or future employees of theparticular employer;' it impresses upon them the danger to theirwelfare and security associated with membership in,or activityon behalf of a labor organization.Accordingly, the purpose ofthe order to offer reinstatement is not only to restore the victimof discrimination to the position from which he was unlawfullyexcluded, but also, and more significantly, to dissipate the deeplycoercive effects upon other employees who may desire self-or-ganization, but have been discouraged therefrom by the threatto them implicit in the discrimination.This essential reassur-ance can be afforded-freedom can be reestablished-only by ademonstration that the Act carries sufficient force to restore towork anyone who has been penalized for exercising rights whichthe Act guarantees and protects; the acquisition of equivalent PHELPS DODGE CORPORATION421employment is no more relevant to this purpose than the acquisi-tion of non-equivalent employment, or of no employment at all.Further, it is a demonstrated fact of which we take notice thatnecessity almost inevitably compels a discharged employee toseek the best available other employment. If reinstatement wererendered inappropriate by reason of success in that search, theemployer would be able, through elimination of union adherents,at once to impede or terminate exercise of the right of self-or-ganization in his plant and at the same time to perpetuate hisadvantage by relying upon the victims' necessity of earning alivelihood elsewhere to assure their permanent riddance.Thiswould afford a ready means for complete and final ouster of thoseprominent in the employees' efforts at self-organization.For the foregoing reasons, we conclude that the mere obtain-ment of substantially equivalent employment, and evidence per-taining thereto, is irrelevant to considerations decisive of thequestion whether reinstatement effectuates the policies of the Act.These decisive considerations do not vary from case to case.Ac-cordingly, we find that it will effectuate the policies of the Actto require the respondent to offer reinstatement to all individualswho we have found were victims of discrimination, whether ornot they, or any of them, may have obtained other regular andsubstantially equivalent employment.We here reiterate the views expressed in that case, and for the samereasons find that the reinstatement of these 22 persons will "effectuatethe policies" of the Act.RECOMMENDATIONUpon the basis of the above supplemental findings of fact and ofthe entire record in the case, the National Labor Relations Boardhereby respectfullyrecommendsto the United States Circuit Court ofAppeals for the Second Circuit that paragraph 2 (a) of the Order ofthe Board, issued by the Board on January 16, 1940, be enforced asissued.